Citation Nr: 1605708	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-10 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral degenerative joint disease of the knees (knee condition).

2.  Entitlement to service connection for arthritis of the low back, to include degenerative joint disease of the lumbar spine (back condition).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO, inter alia, denied service connection for degenerative joint disease of the bilateral knees, and for  degenerative disc disease of the lumbar spine.  In April 2012, the Veteran filed a notice of disagreement.  In October 2012, the RO issued a statement of the case (SOC), and in March 2013, the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In March 2015, the Board remanded the claims on appeal to the RO to schedule the Veteran for a Board hearing at the RO (Travel Board hearing).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.

For reasons expressed below, the claims on appeal are, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted. 

In his March 2013 substantive appeal, the Veteran requested a Travel Board hearing.  However, a Board videoconference hearing was scheduled for him on November 12, 2014.  After receiving notice of the hearing in September 2014, the Veteran returned the attached Hearing Confirmation Form, electing to decline the video hearing and wait for a Travel Board hearing.  In a September 22, 2014 letter, the Veteran again emphasized his desire to schedule an in-person Travel Board hearing before a Veterans Law Judge (VLJ).

In March 2015, the Board remanded the claims on appeal to the RO to schedule a Travel Board hearing in accordance with his requests.  However, a Board videoconference hearing was again scheduled instead of a Travel Board hearing.  In December 2015, the RO notified the Veteran of the videoconference hearing scheduled for February 10, 2016.  Shortly after receiving notice of the hearing, the Veteran returned the attached Hearing Confirmation Form, again electing to decline the video hearing and wait for a Travel Board hearing.  

Under these circumstances, the Board finds that, in this appeal, there remain outstanding requests for a Travel Board hearing.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2015) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, another remand of these matters for the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, in accordance with his requests.  Send to the Veteran and his representative notice of the date, time, and place of the hearing.  Do not schedule the Veteran for a Board video- conference hearing in lieu of a Travel Board hearing unless the Veteran explicitly expresses a desire for a Board videoconference hearing in lieu of a Travel Board hearing, and does so in writing.  All correspondence pertaining to this matter should be associated with the claims file.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

